             Case 6:20-cv-00125-ADA Document 53 Filed 10/20/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

CAMERON INTERNATIONAL                             §
CORPORATION,                                      §
                                                  §
                 Plaintiff,                       §
                                                  §    CIVIL ACTION NO. 6:20-cv-00125
        v.                                        §
                                                  §
NITRO FLUIDS, L.L.C.,                             §    JURY TRIAL REQUESTED
                                                  §
                 Defendant.                       §
                                                  §
                                                  §

   NITRO FLUIDS’ ADVISORY MEMORANDUM REGARDING CONSTRUCTION
                       OF “OUTLET BRANCH(ES)”

       At the October 16, 2020, claim construction hearing, Plaintiff Cameron International

Corporation (“Cameron”) proposed two new constructions for the term “outlet branch(es)” in U.S.

Patent No. 10,385,645 (the ’645 patent). Specifically, Cameron proposed that the term be

construed, alternatively, as either:

                 a)     “extension(s) originating from the shared trunk conduit and
                 extending to the rigid fluid conduit(s);” or

                 b)      “outlet(s) beginning at the shared trunk line and ending at
                 the rigid fluid conduit(s).”

       The Court took the new constructions under consideration and indicated that it would

change its preliminary construction that the term was indefinite and would instead find the term

definite. The Court stated that Nitro Fluids, L.L.C. (“Nitro”) would be given an opportunity to

provide its position on Cameron’s new proposed constructions after the hearing.

       Despite Cameron’s newly proposed constructions, Nitro believes that “outlet branches” are

indefinite because where the outlet branches end cannot be discerned with reasonable certainty.


                                                   1
          Case 6:20-cv-00125-ADA Document 53 Filed 10/20/20 Page 2 of 5




At the claim construction hearing Cameron used color-coded, annotated figures to map out its

interpretation of where the outlet branches begin and end. Notably, these figures have considerable

structural differences from the actual figures in the patent, which does not use the term “outlet

branches” anywhere in the specification. Regardless, in slide 31 Cameron color coded portions of

the alleged outlet branches in purple and arbitrarily ended them after the first spool of pipe.




However, nothing in the specification supports Cameron’s interpretation over the other

possibilities that exist. It is just as reasonable to interpret the “outlet branches” as extending to the

second pipes 170 toward the trees 20 (or even further):




                                                   2
          Case 6:20-cv-00125-ADA Document 53 Filed 10/20/20 Page 3 of 5




Thus, while Cameron has clearly depicted what the branches could be using its color-coded

drawings (provided for the first time during the hearing), none of this creative box drawing is

actually supported by the specification. The specification is devoid of any mention of “branches”

and whether Cameron’s interpretation or any of the other reasonable ones is correct cannot be

discerned with reasonable certainty based on the intrinsic record.

        For the reasons above, Nitro opposes the adoption of the newly proposed constructions

proffered by Cameron during the claim construction hearing. Nitro respectfully requests that the

Court adopt its preliminary construction that the term “outlet branch(es)” in the asserted claims of

the ’645 patent is indefinite. Nitro reserves all rights to argue indefiniteness either going forward

in this litigation (consistent with the Court’s instructions) or on appeal.

        If the Court is to change its initial proposed construction for “branches” from indefinite to

definite, Nitro believes that the court should simply adopt “plain and ordinary meaning” for this

term.




                                                  3
        Case 6:20-cv-00125-ADA Document 53 Filed 10/20/20 Page 4 of 5



October 20, 2020                          Respectfully submitted,

                                          /s/ J. David Cabello
                                          J. David Cabello
                                          Attorney-in-Charge
                                          J. David Cabello
                                          Texas Bar No. 03574500
                                          James H. Hall
                                          Texas Bar No. 24041040
                                          Stephen D. Zinda
                                          Texas Bar No. 24084147
                                          CABELLO HALL ZINDA, PLLC
                                          801 Travis Street, Suite 1610
                                          Houston, TX 77002
                                          Tel: 832-631-9990
                                          Fax: 832-631-9991
                                          Email: david@chzfirm.com
                                          Email: james@chzfirm.com
                                          Email: stephen@chzfirm.com

                                          Attorneys for Defendant Nitro Fluids, LLC




                                      4
         Case 6:20-cv-00125-ADA Document 53 Filed 10/20/20 Page 5 of 5



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on October 20, 2020 a true and correct copy of the

foregoing document was electronically filed with the Clerk of Court using the CM/ECF system,

which sends notifications of such filing to all counsel of record who have consented to accept

service by electronic means.



                                                  /s/ Sherri Brunner
                                                  Sherri Brunner




                                              5
